UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-10871


                JENNIS P. HARNISH (also known as “KAY”),

                                                   Plaintiff-Appellant,
                                 VERSUS

                    AMERICAN AIRLINES, INC.; ET AL,

                                                   Defendants,

                        AMERICAN AIRLINES, INC.,

                                                   Defendant-Appellee.


            Appeal from the United States District Court
                 For the Northern District of Texas
                            (4:98-CV-476-Y)
                              June 6, 2001
Before EMILIO M. GARZA, PARKER, Circuit Judges, and ELLISON,
District Judge.*

PER CURIAM:**

       Having reviewed the record and considered the applicable

authority and arguments of counsel, we affirm essentially for the

reasons set forth in the district court’s July 13, 2000 Order.

AFFIRMED


  *
   District Judge of the Southern District of Texas sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.